PER CURIAM.
This is an interlocutory appeal from the order of the chancellor denying modification of final decree of divorce as it concerned support allowance for a minor child. The contention is that the minor child had entered the military service of the United States and because of this, the support phase for him should be modified.
There was testimony offered by the respective parties before the chancellor but there is no record presented on it so that this court is not in a position to say just what actually transpired before the chancellor. Consequently, we must affirm the order of the chancellor, but we do so without prejudice. Motion for attorneys’ fee is denied.
KANNER, C. J., ALLEN, J., and DAYTON, ORVIL L., A. J., concur.